DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 10th, 2020 has been entered. Claims 1 - 16 remain pending in the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansson et al. (WO 2014/147028 A1), hereinafter Hansson.


While Hansson does not explicitly disclose the combination of apheresis and return of a portion of blood in pulsatile flow causes a change to the secondary lymphoid system, as previously stated, Hansson does disclose the same steps of apheresis and returning a portion of the blood from the extracorporeal circuit to the patient in pulsatile flow in the same manner as claimed.
Thus, as Hansson discloses the same “combination of apheresis and return of a portion of the blood in pulsatile flow”, Hansson inherently discloses the same change to the secondary lymphoid system.

	Regarding claim 2, Hansson discloses the invention as claimed. Hansson further discloses wherein the extracorporeal circuit comprises a pump (Fig. 1, element 4; Page 12, lines 23 - 32).

	Regarding claim 3, Hansson discloses the invention as claimed. Hansson further discloses said pump creating pulsatile flow (Page 14, lines 24 - 28).


	Regarding claim 5, Hansson discloses the invention as claimed. Hansson further discloses the addition of a treatment fluid (i.e. replacement  fluid) to change the composition of blood (Fig. 1, elements 5 and 1b; in page 9, lines 26 - 24, Hansson lists saline specifically, also see Page 12, line 36 - Page 13, line 9).

	Regarding claim 6, Hansson discloses the invention as claimed. Hansson further discloses the replacement fluid comprising a therapeutic agent (Page 9, lines 26 - 24 list further therapeutic agents; also see Page 19, lines 27 - 36).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson, as applied to claim 1, and further in view of Birtwell (US 3,099,260), hereinafter Birtwell.

Regarding claim 7, Hansson substantially discloses the invention as claimed. Hansson does not specifically teach the pulsatile flow coinciding with the onset of ventricular systole.
In the same field of endeavor, Birtwell teaches an extracorporeal blood circuit (Figs. 1 and 6). Birtwell further teaches phasing (i.e. coinciding) the systolic pulse of the pump with the systolic pulse of the heart (Col. 10, lines 46 - 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump behavior of Hansson such that the pulsatile flow coincides with the onset of ventricular systole. Doing so would allow for Hansson to by synchronized with the patient’s heart (Birtwell; Col. 6, lines 3 - 8) and prove advantageous as Birtwell recognizes synchronous (i.e. physiological) pulsatile flow may be more effective than other types of flow (Col. 11, lines 28 - 31; Col. 6, lines 3 - 8 also draws the distinction between regular, i.e. continuous, and physiological pulsatile flow).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson, as applied to claim 2, and further in view of Birtwell.

Regarding claim 8, Hansson substantially discloses the invention as claimed. Hansson does not specifically teach the pulsatile flow being initiated by ejection from the one or more pumps and coinciding with the onset of ventricular systole.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump behavior of Hansson such that the pulsatile flow is initiated by ejection from the pump coincides with the onset of ventricular systole. Doing so would allow for Hansson to by synchronized with the patient’s heart (Birtwell; Col. 6, lines 3 - 8) and prove advantageous as Birtwell recognizes synchronous (i.e. physiological) pulsatile flow may be more effective than other types of flow (Col. 11, lines 28 - 31; Col. 6, lines 3 - 8 also draws the distinction between regular, i.e. continuous, and physiological pulsatile flow).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson as applied to claim 2 above, and further in view of Lane et al. (US 2011/0257577 A1), hereinafter Lane.
	Regarding claim 9, Hansson substantially discloses the invention as claimed. Hansson does not teach the pump being filled from a distal systemic artery and returning volume to a proximal systemic artery.
	In the same field of endeavor, Lane teaches a method of circulatory access applicable to extracorporeal blood circuits (Fig. 10; Paragraph 10). Lane further teaches the pump being filled from a distal systemic artery (subclavian artery) and returning volume to a proximal systemic artery (ascending aorta) (Fig. 10; Paragraph 198).


Withdrawn Objections/Rejection
	Applicant’s amendments have been acknowledged, and overcome each and every objection to the specification previously set forth in the non-final office action mailed April 2nd, 2020. All previous 112(b) rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed October 3rd, 2020 have been fully considered but they are not persuasive.
Applicant argues the presented references do not teach “the combination of apheresis and return of a portion of the blood in pulsatile flow causes a change to the secondary lymphoid system”. However, Hanson discloses identical steps of apheresis and returning a portion of the blood in pulsatile flow as Applicant merely claims the steps of “performing apheresis” and “returning a portion of the blood”. Thus, Hanson inherently discloses said combination of apheresis and return of a portion of the blood in pulsatile flow causes a change to the secondary lymphoid system.In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Also see MPEP 2145 (II) which pertains to Additional Advantages or Latent Properties.
Applicant’s arguments regarding the secondary references of Birtwell and Lane, as well as Applicant’s arguments that claims 2 - 9 would be allowable by virtue of their dependency on claim 1 are moot as claim 1 remains rejected as indicated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781